DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
The information disclosure statement (IDS) submitted on March 10, 2022 has been considered by Examiner. The duplicate citations of US 2005/0103365 A1, US 3,584,763, WO 2011/063942 A1, DE 10244678 A1, DE 19545773 A1 have been lined through to avoid duplicate publication. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 21, 2022 has been entered.

Response to Applicant’s Amendments and Arguments
Claims 1-20 are currently pending in the application. Claims 11-20 have been withdrawn pursuant to a requirement of restriction/election, accordingly claims 1-10 are considered in this Office action, with claims 1-8 amended.
The rejection of claims 1, 4, and their dependent claims under 35 U.S.C. § 112(b) set forth in paras 14-15, 17 of the previous Office action mailed on December 21, 2021 has been withdrawn in response to Applicant’s amendments.
The rejection of claims 1 and 8, and their dependent claims under 35 35 U.S.C. § 112(b) set forth in paras 16 and 18 of the previous Office action has been maintained.
Applicant’s arguments have been considered but are moot because of new ground of rejections, however Examiner will respond to the Applicant' s argument to clarify Examiner's position in regards to reference Bixby (US 2017/0183806 A1). 
Applicant argues that Bixby is nonanalogous prior art as it pertains to washing machines and not dishwashers which do not present the same or an analogous problem, that a person skilled in the dishwashing art would not seek to solve the problem presented in the dishwashing art by searching for a solution in the washing machine art for a solution to a problem that does not exist in the washing machine art, and that in Europe washing machines and dishwashers have a different status. Examiner respectfully disagrees with Applicant.  Firstly, Examiner takes position that Bixby is analogous art because it pertains to a dispensing device for household cleaning appliance, and further, Bixby cites prior art disclosing examples of the dispensing systems (para 19) pertinent to washing machines and dishwashers (e.g. US 2010/0000586 A1 is classified in both A47L15/44 and D06F39/02). Further, while in Europe washing machines and dishwashers are classified in different classes, it is not uncommon to classify the patent application in BOTH dispensing arrangements in the dishwashing art (A47L) AND dispensing arrangements in the washing machine art (D06F). For example, a search for references that have been classified BOTH in dispensing devices for washing machines (D06F39/02, D06F39/022, D06F33/37) AND dispensing devices for dishwashing machines (A47L15/4418, A47L15/4463, A47L15/4409, A47L15/44) provided list of over 800 references including publications of Cerruti (e.g. US 8,261,581 B2, US 2016/0192820 A1), among others (e.g. US 2020/0178756 A1, US 2016/0338565 A1, US 2011/0030729 A1, etc.).
Applicant argues that a person skilled in the dishwashing art would not seek to solve the problem presented in the dishwashing art by searching for a solution in the washing machine art for a solution to a problem that does not exist in the washing machine art. Examiner respectfully disagrees with Applicant, and takes a position that the problem is to provide pivoting means for a cover on a dispenser with improved opening/closing control, and that the person skilled in the dishwashing art would seek to solve such problem by searching for a solution in the dispensing systems utilized in dishwasher art, washing machine art, as well as other cleaning apparatuses arts that comprise closeable dispensing means (e.g. B08B, A61L, etc.). 
Applicant argues that one of the problems solved by the invention is accommodating the movement or displacement of heavy articles against the dispenser door that was solved by removing the latching mechanism from outside the door to a location that does not on or extend through the cover element, and that this problem did not need to be solved in the washing machine prior art as wet laundry falling on the door would not unlatch a door on a washing machine even if the dispenser door was located on the washing machine door. Examiner respectfully disagrees with Applicant, and takes a position that such problem is related to better controlling opening/closing of the dispenser door, and such problem is pertinent to a household cleaning appliance utilizing a dispenser, such as a washing machine or a dishwasher.
Applicant argues that the cited prior art would still not satisfy the limitations of providing a pair of lugs that simultaneously close and lock the door with a single mechanism. Examiner respectfully disagrees with Applicant. Argument does not commensurate with the claim scope as the claim 1 merely recites a pair of first and second locking lugs having mating surfaces, and the claim is silent regarding the lugs to simultaneously close and lock the door with a single mechanism. Further, Bixby discloses the claimed structural features of the actuation device, claimed in claim 1, and thus, the locking lugs in the arrangement disclosed by Bixby are capable to perform the function of simultaneously close and lock the door with a single mechanism.

Claim Objections
Claim(s) 1 and 2 is/are objected to because of the following informalities:
There are missing commas/semicolons in claim 1 on lines 10, 13, 16, 22, 27.
“is not on or extend through” (claim 1) should be changed to “is not on or does not extend through”.
“the pivotable rocker” (claim 1 line 14, claim 2 line 3) should be changed to “the at least one pivotable rocker”, for consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 3 and 7-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites "the at least one pivotable rocker is an integral part of the cover element". However, the original claims and Specification as filed do not explicitly state that the pivotable rocker 1 is an integral part of the cover element 3, but merely state that “an actuation element 1 or a rocker 1 is mounted or fixed on a cover element 3” (para 37). 
Claim 7 recites “the at least one pivotable rocker is pivotable around the pivot and the cover element is rotatable with respect to the first end of the pivotable rocker around the pivot”. However, the original claims and Specification as filed do not explicitly state that the cover element is rotatable with respect to the first end of the pivotable rocker around the pivot, but state that “an actuation element 1 or a rocker 1 is mounted or fixed on a cover element 3” (para 37), and that “the actuation element 1 is movable relative to the fixing element 14” (para 44, Figs. 6-9). The fixing element appears to correspond to the claimed recitation “a first end of the pivot”. This rejection affects claim 8.

The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “an actuation path (W) oriented away from the detergent storage compartment (4) and transverse to an opening (5)”. It is not clear what the actuation path of the at least one pivotable rocker is, how the orientation of the actuation path is determined, and what orientation is required to be considered transverse to an opening. Further it is not clear what the opening is and how it is oriented relative to the pivot or a cover element. For the purpose of this examination it is interpreted as an opening of the detergent storage compartment, wherein the first end of the at least one pivotable rocker is configured to move away from the detergent storage compartment in a direction that is transverse to an opening of the detergent storage compartment. Correction is required. This rejection affects claims dependent on claim 1.
Claim 2 recites “an arming pin counter holder disposed on the pivotable rocker and at least one spring element (8) disposed between an arming pin and the arming pin counter holder disposed on the detergent storage frame”. It is not clear whether the arming pin counter holder is disposed on the pivotable rocker and/or on the detergent storage frame, and where the arming pin is to be located. For the purpose of this examination it is interpreted as “it can be either location. Correction is required.
Claim 8 recites "the pivot ... is oriented substantially parallel to the cover element actuation path (W)". There is insufficient antecedent for the limitation “the cover element actuation path” in the claim. Examiner notes that original disclosure refers to the cover element actuation path as “R” (e.g. Fig. 3), and that the cover element actuation path (R) appears to be perpendicular to the pivot (e.g. Fig. 3), and the originally filed claim 8 recites “pivot axis (2) and/or the rotation axis (2) of the actuation element (1) and/or of the actuation device is oriented substantially parallel to the opening (5)”. Correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixby et al. (US 2017/0183806 A1), hereinafter Bixby in view of Gnadinger et al. (US 2011/0030729 A1), hereinafter Gnadinger.
Regarding claims 1 and 10, Bixby discloses a device for dispensing detergent (162, Fig. 3) having a detergent storage compartment (dispensing cups 170, 172, 174, Fig. 4), a cover element (door 166, Figs. 3 and 4), a detergent storage frame (housing 164, mounting structure 180, e.g. Fig. 5, para 35), an actuation device (see annotated Fig. 5 below) with a pivotable rocker having a pivot between a first end on which the cover element is disposed and a second end (178, Fig. 4), that the second end terminates in a first locking lug (striker 192) having a first flat slidable locking surface (side surface of distal end, Fig. 5), a latch (204, para 35) disposed on the frame (mounted to the housing) and that the first locking lug (192) does not extend through the cover element (Fig. 5). The disclosed latch is configured to engage with the first locking lug and it is interpreted as the second locking lug, in the broadest reasonable interpretation, and it comprises a flat mating surface that mates with the flat surface of the fist locking lug when the first locking lug is inserted into the latch. In the arrangement disclosed by Bixby, an actuation path of the pivotable rocker during opening the cover element by pivoting around the pivot (e.g. Fig. 4) coincides with the actuation path of the cover element and thus, it is oriented away from the storage compartment (when opening) and is transverse to an opening, as claimed.

    PNG
    media_image1.png
    648
    1065
    media_image1.png
    Greyscale

Bixby discloses that the dispensing device (62) is disposed in the laundry treatment appliance (Fig. 1), and that the laundry treating appliance may be any appliance which performs a cycle of operation to clean or otherwise treat items placed therein (para 13). Bixby does not disclose that the cover element is disposed vertically on a pivotal door of the dishwasher. Gnadinger teaches a device (105, Fig. 1) having a storage compartment (115), a cover (116) for closing the storage compartment, and that such device can be arranged on the washing machine (300, Fig. 3) or disposed vertically on a pivotal door of the dishwasher (200, Fig. 2).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to place the device for dispensing detergent disclosed by Bixby vertically on a pivotal door of the dishwasher, as taught by Gnadinger in order to dispense detergents into the washing chamber. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to be able to receive, store, and dispense detergents into the washing chamber of the dishwasher, and have a reasonable expectation of success because placing dispensing devices vertically on a pivotal door of the dishwasher is well known in the art.
Regarding claim 2, Bixby discloses an arming pin counter holder (retainer 190) disposed on the pivotable rocker, on the pivotable rocker (via 188, para 35) for mating with the arming pin counter holder on the storage frame (Fig. 5), a spring element (194) between the arming pin (pillow block 184) and the arming pin counter holder (190) disposed on the detergent storage frame to define a fixing position of the pivotable rocker (Fig. 5, para 35).
Regarding claims 3 and 6, the arrangement disclosed by Bixby, the pivotable rocker appears to be an integral part of the cover element (Fig. 5). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pivotable rocker integrally with the cover element (claim 3) or as a single piece (claim 6), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP §2144.04(V)(B) regarding Making Integral. The motivation for doing so would be ease of manufacturing.
Regarding claim 4, in the arrangement disclosed by Bixby, the portion of the pivotable rocker coincident with 186 (Fig. 5, para 35) is interpreted as the claimed pivot shaft, in the broadest reasonable interpretation. The disclosed pivot shaft is capable to pivot the pivotable rocker, as claimed.
Regarding claim 5, Bixby discloses that the pivotable rocker has a detent in the first locking lug (192, Fig. 5) for locking/fixing the pivotable rocker (via 204, para 36).
Regarding claim 9, the arrangement disclosed by Bixby, the detergent storage frame (164) has storage units (170, 172, 174, Fig. 4). The recitation that the storage unit is for holding an operating liquid is interpreted as a recitation of the intended use of the claimed device. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. One of the storage units disclosed by Bixby is capable to store an operating liquid.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixby et al. (US 2017/0183806 A1), hereinafter Bixby in view of Gnadinger et al. (US 2011/0030729 A1), hereinafter Gnadinger in further view of and Cerruti (US 2005/0103365 A1), hereinafter Cerruti. 
The reliance of Bixby and Gnadinger is set forth supra.
Regarding claim 7, Bixby discloses that the pivotable rocker is pivotable around the pivot. Bixby does not disclose that the cover element is rotatable with respect to the first end of the pivotable rocker.
Cerruti teaches a device for dispensing detergent (1, Fig. 4) into a dishwasher having a detergent storage compartment (3), a cover element (7) for closing and releasing a detergent, a detergent storage frame having a counter holder (13) and a pivotable rocker (10 with arms 11 and 12, e.g. Fig. 6) having a first portion (16) separated from a second portion (11, 12) by a pivot axis (10) with the second portion having a locking lug (11) and an arming pin (12). In the arrangement taught by Cerruti, the pivotable rocker is pivotable around the pivot and the cover element is a separate element that is rotatable with respect to the top portion of the pivotable rocker around a rotation axis (e.g. Fig. 6, para 53). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the device having the integrally made pivotable rocker and cover element, disclosed by Bixby with the separate actuator and cover element, as taught by Cerruti, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Having separate cover and actuator is known in the prior art, as taught by Cerruti. Modifying the device of Bixby to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of allowing for additional rotating capability of the cover, rendering this limitation obvious.
Regarding claim 8, Bixby discloses that the pivot axis (186) is parallel to a detergent opening (168) in the detergent storage frame (164, Fig. 5). I n the arrangement disclosed by Bixby modified with Cerruti, the pivot axis is parallel to a detergent opening in the detergent storage frame, as claimed.

Allowable Subject Matter
Claim 7 as currently presented is rejected, however the prior art rejection could be overcome if claim 7 is amended to clarify that the at least one pivotable rocker is pivotable around the pivot and the first end of the at least one pivotable rocker is movable with respect to the second end of the at least one pivotable rocker around the pivot.
Claims 7-8 are objected to as being dependent upon a rejected base claim 1, are rejected under 35 U.S.C. § 112, (a) and (b), and are rejected over prior art. However, these claims would be allowable if the claim 7 is rewritten in independent form including all of the limitations of the base claim 1, and amended to overcome the 35 U.S.C. § 112, (a) and (b) rejections, and amended as suggested (and disclosed in Original Specification).
The following is a statement of reasons for the indication of allowable subject matter:   The closest prior art of record is Bixby (US 2017/0183806 A1) and Cerruti (US 2005/0103365 A1). The prior art of record fails to teach or render obvious suggest fairly alone or in combination a device disposed vertically on a pivotal door of the dishwasher comprising, inter alia, at least one pivotable rocker having a first end separated from a second end by a pivot wherein the pivot is common to the cover element and the at least one pivotable rocker, the second end of the at least one pivotable rocker terminating in a first locking lug having a first flat or tapered slidable locking surface, a second locking lug disposed on the detergent storage frame having a corresponding locking surface to mate with the first locking surface, wherein the cover element is disposed on or adjacent to the first end of the at least one pivotable rocker that has an actuation path oriented away from the storage compartment and transverse to an opening, wherein the first or second locking lug is not on or does not extend through the cover, and wherein the first end of the at least one pivotable rocker is movable with respect to the second end of the at least one pivotable rocker around the pivot, as in context of claim 7. Such arrangement allows the second end of the pivotable rocker to advantageously adjust or pivot/rotate relative to the first end of the pivotable rocker to easier latch the first locking lug onto the second locking lug, such that the cover element is closed and fixed. See Applicant's US PGPUB 2019/0335975 at para [0044].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711